Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the punctured configuration" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the claim is interpreted as being dependent on claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (WO 2017004345) in view of Genosar (US Patent Pub. 20100179473).
Regarding Claim 1, Meyers teaches (Figs 51-54) a device for delivering a therapeutic fluid by chemical reaction, the device comprising: 
a barrel (6100); 
an actuator assembly coupled to the barrel (6400, f1); 
a syringe (6200a,b) coupled to the barrel, the syringe containing the therapeutic fluid and including a needle; and 
a plunger (6217a,b) disposed in the syringe;
 wherein the device has:  
	an actuated configuration in a gas is generated (See [1205] and [1105] teaching that the gas may be triggered by a chemical reaction; Fig 51-52); 
	an injected configuration (Fig 53) in which the gas moves the plunger in a first direction to deliver the therapeutic fluid from the syringe; and 
a retracted configuration (Fig 54; [1208] teaches f2 could be the same gas f1) in which the gas moves the needle of the syringe in a second direction opposite the first direction.  
Meyers does not specify that the actuator assembly includes a first reagent and a second reagent. Meyers only teaches that a chemical reaction may trigger a gas force [1105]. 
Genosar (Figs 13c-13d) teaches a device with two reagents (134 and 135) that interact to create a pressure in the chamber to start an injection (also see [0209]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator assembly with a chemical reaction of Meyers to include an actuator assembly including a first reagent and a second reagent in which the first and second reagents react and generate a gas as taught by Genosar. Doing so 
Regarding Claim 2, the combination of Meyers and Genosar teaches all elements of the claim mentioned above. Meyers further teaches the device wherein the device has a punctured configuration (Fig 52) in which the gas moves the needle of the syringe in the first direction.  
Regarding Claim 3, the combination of Meyers and Genosar teaches all elements of the claim mentioned above. Meyers further teaches the device further comprising a shield disposed around the syringe, wherein the needle of the syringe extends from the shield in the punctured configuration and is concealed by the shield in the retracted configuration (the embodiment of Figures 51-54 does not show a shield, however [1307] teaches that a needle shield may be included in the various embodiments of the injectors).
Regarding Claim 4, the combination of Meyers and Genosar teaches all elements of the claim mentioned above. The combination further teaches the device wherein the device has a loaded configuration in which the first and second reagents are separated from each other (Genosar Figs 13c-13d and [0209] teaches the two reagents 134 and 135 originally separated from each other).
Claims 1-4, 10-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US Patent 5451210) in view of Genosar (US Patent Pub. 20100179473).
Regarding Claim 1, Kramer teaches (Fig 14) a device for delivering a therapeutic fluid by chemical reaction, the device comprising: 
a barrel (202); 
an actuator assembly (210) coupled to the barrel; 
a syringe (204) coupled to the barrel, the syringe containing the therapeutic fluid (32) and including a needle (14); and 

 wherein the device has:  
	an actuated configuration in which a gas is generated (col 9 lines 25 - 57; interpret when 210 punctures 214 as actuated configuration); 
	an injected configuration in which the gas moves the plunger in a first direction to deliver the therapeutic fluid from the syringe (col 9 line 25 - 57; interpret when needle and plunger moving as injected configuration); and 
	a retracted configuration in which the gas moves the needle of the syringe in a second direction opposite the first direction (38 will retract needle once injection complete, see Col 7 lines 29 - 33).  
	Kramer does not specify that the actuator assembly includes a first reagent and a second reagent, where the first and second reagents react and generate a gas. Kramer teaches (214) which has a pressurized gas. 
Genosar (Figs 13c-13d) teaches a device with two reagents (134 and 135) that interact to create a pressure in the chamber to start an injection (also see [0209]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator assembly of Kramer to include an actuator assembly including a first reagent and a second reagent in which the first and second reagents react and generate a gas as taught by Genosar. Doing so would allow for another method of generating a pressure in a chamber to start an injection (Genosar [0209]). 
Regarding Claim 2, the combination of Kramer and Genosar teaches all elements of the claim mentioned above. Kramer further teaches the device wherein the device has a punctured configuration in which the gas moves the needle of the syringe in the first direction (col 9 line 25 
Regarding Claim 3, the combination of Kramer and Genosar teaches all elements of the claim mentioned above. The embodiment in Fig 14 of Kramer does not teach the device further comprising a shield disposed around the syringe, wherein the needle of the syringe extends from the shield in the punctured configuration and is concealed by the shield in the retracted configuration. 
Another embodiment of Kramer (Figs 8-9) further teaches a device comprising a shield (104) disposed around the syringe, wherein the needle of the syringe extends from the shield in the punctured configuration and is concealed by the shield in the retracted configuration (here the barrel is interpreted as 102 and the needle shield is interpreted as 104; Fig 8 is the retracted positon and Figure 11 shows an extended position).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barrel of Kramer’s embodiment of Figure 14 with a shield disposed around the syringe, wherein the needle of the syringe extends from the shield in the punctured configuration and is concealed by the shield in the retracted configuration as taught by Kramer’s embodiment of Figures 8-11. Doing so would allow for a method of protecting the user from the needle when the device is not in use (Kramer Col 7 35 – 39 and 61-64).  
Regarding Claim 4, the combination of Kramer and Genosar teaches all elements of the claim mentioned above. The combination further teaches the device wherein the device has a loaded configuration in which the first and second reagents are separated from each other (Genosar Figs 13c-13d and [0209] teaches the two reagents 134 and 135 originally separated from each other).

a barrel (202); 
an actuator assembly coupled to the barrel;
a syringe (204) coupled to the barrel, the syringe containing the therapeutic fluid (32) and including a needle (14);  
a plunger (212,206) disposed in the syringe (204); and 
an air chamber (arrows close to 210 and 206) in fluid communication with the plunger; 
wherein the device has: 
	an actuated configuration in which a gas is generated in the air chamber (col 9 lines 25 - 57; interpret when 210 punctures 214 as actuated configuration);  
	an injected configuration in which the gas in the air chamber moves the plunger in a first direction to deliver the therapeutic fluid from the syringe (col 9 lines 25 - 57; interpret when needle and plunger moving as injected configuration); and 
	a retracted configuration in which the gas is released from the air chamber through an air passageway (218) to allow movement of the needle of the syringe in a second direction opposite the first direction (38 will retract needle once injection complete, see Col 7 lines 29 – 33; additionally from Col 9 lines 25 – 57 it is interpreted that the excess gas after the injection is complete is expelled through 218, which allows for the pressure to decrease and 38 to retract the needle).
Kramer does not specify that the actuator assembly includes a first reagent and a second reagent, where the first and second reagents react and generate a gas. Kramer teaches (214) which has a pressurized gas. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator assembly of Kramer to include an actuator assembly including a first reagent and a second reagent in which the first and second reagents react and generate a gas as taught by Genosar. Doing so would allow for another method of generating a pressure in a chamber to start an injection (Genosar [0209]). 
Regarding Claim 11, the combination of Kramer and Genosar teaches all elements of the claim mentioned above. The combination further teaches the device wherein the air chamber and the air passageway are separated from each other in the injected configuration and in communication with each other in the retracted configuration (interpreting that the air chamber and the air passageway will be separate as there is direct communication between 214 and 206 when 210 pierces 214, the injected configuration; but when the injection is complete, the pressure is released in 218, therefore 214 and 218 will be in communication during the retracted configuration, see Col 9 lines 56-57; interpreting 'excess' as the gas that remains after the injection is complete, as this gas is removed through 218 the spring will retract the needle 14).
Regarding Claim 13, the combination of Kramer and Genosar teaches all elements of the claim mentioned above. Kramer further teaches the device wherein the air passageway communicates with the surrounding atmosphere (218 will allow for air passageway to communicate with atmosphere).
Regarding Claim 14, the combination of Kramer and Genosar teaches all elements of the claim mentioned above. Kramer further teaches the device further comprising a spring (38) that is compressed in the injected configuration and released in the retracted configuration.  

actuating the actuator assembly (col 9 lines 25 - 57);
pressurizing the first chamber of the barrel via the generated gas (col 9 lines 25 - 57);
displacing the syringe, the plunger, and the needle in a first direction via a force created by the generated gas in the first chamber (col 9 lines 25 - 57);
displacing the plunger within the syringe via the force created by the generated gas; delivering the therapeutic fluid from the needle;  (col 9 lines 25 - 57; interpret when 210 punctures 214 as actuated configuration; when needle and plunger moving as injected configuration)
releasing the generated gas from the first chamber within the barrel (218; interpreting that is how release valve functions after injection complete); and   
displacing the needle and the syringe in a second direction after releasing the generated gas from the first chamber (Col 9 lines 56-57; interpreting 'excess' as the gas that remains after the injection is complete, as this gas is removed through 218 the spring will retract the needle 14).  
Kramer does not specify that the actuator assembly includes a first reagent and a second reagent, where the first and second reagents react and generate a gas. Kramer teaches (214) which has a pressurized gas. 
Genosar (Figs 13c-13d) teaches a device with two reagents (134 and 135) that interact to create a pressure in the chamber to start an injection (also see [0209]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator assembly of Kramer to include an 
Additionally, Kramer’s embodiment of Fig 14 does not teach a shield. Other embodiments of Kramer, such as Figures 8-9, teach a cover (102) and a barrel (104) to ensure that the needle is not exposed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barrel of Kramer’s embodiment of Fig 14, to be the cover as shown in Figs 8-9 and include a shield (104), resulting in a shield coupled to the barrel and surrounding the syringe. Doing so would allow for a method of protecting the user from the needle when the device is not in use (Kramer Col 7 35 – 39 and 61-64).  
Regarding Claim 16, the combination of Kramer and Genosar teaches all elements of the claim mentioned above. Kramer further teaches the method wherein the needle of the syringe is positioned entirely within the shield prior to displacement of the syringe, the plunger, and the needle in the first direction via the force created by the generated gas (Fig 14 shows needle 14 within 202 before plunger is displaced; with the modification made above, the shield would be within 202, therefore the needle will be within the shield as well).
Regarding Claim 17, the combination of Kramer and Genosar teaches all elements of the claim mentioned above. Kramer further teaches the method further comprising exposing the needle of the syringe outside of the shield when the syringe, the plunger, and the needle are displaced in the first direction (Col 9 lines 40-44 teaches that the needle is exposed from 202; with the modification above, the shield is within 202, therefore, when the needle is exposed from 202 it will also be exposed from the shield).  

Regarding Claim 19, the combination of Kramer and Genosar teaches all elements of the claim mentioned above. Kramer further teaches the method wherein the device further includes an air passageway (218), the step of releasing the generated gas from the first chamber includes the generated gas entering the air passageway after the plunger is displaced within the syringe (see Col 9 lines 56-57; interpreting 'excess' as the gas that remains after the injection is complete, or when the plunger has been displaced within the syringe, as this gas is removed through 218, pressure within the chamber decreases and the spring 38 will retract the needle 14).
Regarding Claim 20, the combination of Kramer and Genosar teaches all elements of the claim mentioned above. Kramer further teaches the method wherein displacement of the syringe and the needle in the second direction occurs after the generated gas enters the air passageway (see Col 9 lines 56-57; interpreting 'excess' as the gas that remains after the injection is complete; as this gas is removed through 218, pressure within the chamber decreases and the spring 38 will retract the needle 14).

Allowable Subject Matter
Claims 5-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 12, the combination of Kramer and Genosar teaches all elements of the claim mentioned above. The combination does not teach a second air chamber in communication with the air passageway. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783